Exhibit 10.12
 
 
Tiffany Lee Parker Page 1 of 3
Laplata County Clerk
Recorded: 2/24/2011  9:42 AM
EAS Rec Fee: $16.00 Doc Fee: $0.00
Reception No: 1027315

 
AFTER RECORDING RETURN TO:


Law Office of John Seibert, LLC
PO Box 3783
102 West 18th Street
Durango, Colorado  81301



--------------------------------------------------------------------------------

Space above this line reserved for Recorder’s use
 
PERPETUAL NON-PARTICIPATING PRODUCTION ROYALTY DEED
 
For a good and valuable consideration, the receipt and sufficiency of which is
hereby admitted and acknowledged, WILDCAT MINING CORPORATION, whose address is
1630 Ringling Blvd., Sarasota, FL 34236 (hereinafter referred to as "Grantor")
hereby grants and conveys to AARON J. TAYLOR and SHARON R. TAYLOR, whose address
is 4432 County Road 124, Hesperus, CO  81326, (hereinafter collectively referred
to as "Grantee"), as tenants in common, each owning an undivided one-half
interest, a perpetual, non-participating production royalty on all of the
Subject Minerals produced from the Premises (as those terms are hereinafter
defined), in the amounts and upon the terms and conditions hereinafter set
forth.
 
Grantor and Grantee further agree as follows:
 
1.           Definitions.  The following terms shall have the meanings set forth
below unless the context otherwise requires:
 
(a)           "Subject Minerals" means all metallic and non-metallic minerals of
every kind and character whatsoever, precious and base, including oil, gas, and
other hydrocarbons, coal, geothermal resources, carbon dioxide and other gases,
and sand and gravel.
 
(b)           (b) "Production Royalty" means the royalty payable on Subject
Minerals calculated as set forth in Section 2 below.
 
(c)           (c) "Premises" means those certain patented lode mining claims
situate and being in the California Mining District, La Plata County, Colorado,
to-wit:
 
NAME OF CLAIM (Patented Lode)
PATENT U.S. SURVEY NUMBER
Idaho Millsite
18320
Idaho Millsite No.1
18321
Idaho Millsite No.2
18321
Alpine
18321
Lord Kitchener
17108
Hartford
17108
Gertrude
16616
Good Hope
17124
Sunrise
17124
Cathryn
16616
Midnight
19646
Helen
19515
Midnight No.2
19646
Pay Day
19516 "A"
Pay Day Millsite
19516 "B"

 
2.           Production Royalty.  Production Royalty payable with respect to
Subject Minerals from the Premises shall be determined and calculated as
follows:
 
(a)           If Grantor elects to sell Subject Minerals or ores or other
products containing Subject Minerals in raw form, before any processing or
beneficiation, the Production Royalty shall be equal to seven percent (7%) of
the net proceeds received by Grantor from such sale.  As used herein, "net
proceeds" shall mean the gross sales price less deductions for (i) actual
transportation costs from the mine to the point of sale, (ii) sampling and
assaying costs, and (iii) penalties imposed by the purchaser.
 

 
1

--------------------------------------------------------------------------------

 



 
(b)           If Grantor elects to process Subject Minerals or ores or products
containing Subject Minerals through a smelter or other processing facility, the
Production Royalty shall be equal to three and one half percent (3.5%) of the
"value" of such Subject Minerals.  As used herein, "value" shall mean the gross
amount received from the smelter or other purchaser, plus any purchaser credits
received from the smelter or other processing facility, less (i) actual
transportation costs from the mine to the smelter or other point of sale, (ii)
actual smelting or other processing costs (to the extent the smelter or other
processor has not already deducted them before making payment), and (iii)
penalties and sampling or assaying costs imposed by the smelter or other
processing facility. No deductions shall be made for mining or milling costs.
 
(c)           If any sale of Subject Minerals on which Production Royalty is
payable hereunder is not made in a bona fide, arms' length transaction with an
independent third party, the fair market value of the Subject Minerals sold
shall be used for the purposes of determining the Production Royalty to be paid
to Grantee.
 
(d)           Production Royalty payments shall accrue monthly at the end of
each month, and shall become due and payable monthly on the 15th day of the
following month.  Production Royalty payments shall be accompanied by a
settlement sheet showing in reasonable detail the quantities and grades of
Subject Minerals processed for the preceding month, the proceeds of sale, costs
and other deductions, and other pertinent information in sufficient detail to
explain the calculation of the Production Royalty payments, including data
pertaining to the weighing, sampling, and assaying of ore produced from the
Premises for the calculation of the Production Royalty due hereunder.
 
3.           Inspection.  Grantee and its duly authorized agents may enter upon
the Premises and adjacent mining workings at its own risk and expense to inspect
the same at all reasonable times during normal business hours and upon
reasonable notice to Grantor, provided such inspection will not unreasonably
hinder or interrupt the operations and activities of Grantor.  Grantor will make
available to Grantee for inspection and copying all factual and interpretative
information concerning drill holes, assays and other data, geologists' reports
and mine engineers' reports, pertaining to the Premises or Subject Minerals in
the Premises.  In addition, whenever mineral exploration or development or
activities have taken place during the preceding six months, Grantor agrees to
prepare and deliver reasonably complete summaries to Grantee not less frequently
than semi-annually.
 
4.           Nature of Interest.  The parties hereto agree that the interest
herein granted shall run with the Premises, but the parties agree that Grantee's
respective heirs, successors, or assigns, shall not have the privilege or power
to enter on the Premises, nor the right to drill for or produce any Subject
Minerals from the Premises, nor the executive right to execute leases or other
operating agreements regarding the production, removal, or sale of Subject
Minerals from the Premises, nor any right to seek partition of the mineral
estate in the Premises.  Further, the parties hereto agree that the Production
Royalty interests conveyed hereby shall be cost-free, and Grantor agrees to pay
all costs, expenses, and taxes (including severance taxes) on
production.  Grantee shall be liable for and pay all income taxes on money paid
to it.
 
5.           Warranty of Title.  Grantor represents and warrants to Grantee, and
Grantee's respective successors, heirs, and assigns that the Production Royalty
is free and clear of all liens and encumbrances created or suffered by Grantor
or by any person or persons claiming by, through, or under Grantor.  Any
exceptions to this warranty are as follows: NONE.
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has executed this Perpetual Non-Participating
Production Royalty Deed as of the _21st_ day of February 2011.
 


WITNESSES:
 
   /s/ Torii K. Goar
Print Name:  Torii K. Goar
 
   /s/ Kimberly E. Lappin
Print Name:   Kimberly E. Lappin
WILDCAT MINING CORPORATION
a Nevada corporation
 
 
By: /s/ Roger Tichenor
      Roger Tichenor
      President





STATE OF FLORIDA                                                      )
)  ss.
COUNTY OF SARASOTA                                             )


The foregoing instrument was acknowledged before me this 21st day of February,
2011, by Roger Tichenor, the President of Wildcat Mining Corporation, on behalf
of the company; who is personally known to me or who has produced Drivers
License as identification.


 /s/ Kimberly E. Lappin
Printed Name: Kimberly E. Lappin
Notary Public
My Commission Expires:  10/10/14
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

 
